USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 93-2230                          MAINE DRILLING AND BLASTING, INC.,                                Plaintiff, Appellant,                                          v.                     INSURANCE COMPANY OF NORTH AMERICA, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Breyer,* Chief Judge,                                         ___________                            Coffin, Senior Circuit Judge,                                    ____________________                            and Torruella, Circuit Judge.                                           _____________                                _____________________               Stephen  B. Wade, with whom Skelton, Taintor & Abbott was on               ________________            _________________________          brief for appellant.               James  D. Poliquin, with whom Norman, Hanson & Detroy was on               __________________            _______________________          brief for appellee Insurance Company of North America.                                 ____________________                                   October 18, 1995                                 ____________________                                        ____________________          *   Former Chief Judge Stephen Breyer heard oral argument in this          matter but did not participate in the drafting or the issuance of          the panel's opinion.  The remaining two panelists therefore issue          this opinion pursuant to 28 U.S.C.   46(d).                    TORRUELLA,  Chief Judge.   Maine  Drilling &  Blasting,                    TORRUELLA,  Chief Judge.                                ___________          Inc. ("MD&B"), brought  suit in the United  States District Court          of Maine,  alleging that the  Insurance Company of  North America          ("INA")  was required to defend  and indemnify MD&B  in an action          brought  against  MD&B arising  from  property  damage caused  by          MD&B's  blasting work on a construction site.  The district court          found that the  insurance policy at  issue excluded coverage  for          the damages caused by MD&B, and granted summary judgment in favor          of INA.  MD&B appealed, and  on August 29, 1994, we certified the          following  dispositive  question  of  Maine law  to  the  Supreme          Judicial Court of Maine.                      Does     the    Explosives     Limitation                      Endorsement  attached   to  the  standard                      Comprehensive  General  Liability policy,                      when considered in  conjunction with  the                      business risk exclusions, j(5)  and j(6),                      and  any  relevant  history  and  general                      understanding of  the insurance industry,                      create  such an ambiguity  that it should                      be interpreted against the insurer, i.e.,                      that  it  should  be  read  as  providing                      business risk coverage for  MD&B's claims                      against INA?          Maine Drilling  and  Blasting, Inc.  v.  Insurance Co.  of  North          ___________________________________      ________________________          America, 34 F.2d 1 (1st Cir. 1994).          _______                    In  an opinion  dated September  29, 1995,  the Supreme          Judicial  Court of Maine  answered the certified  question in the          negative.                      The  policy in  this case, read  with its                      endorsements,       is       unambiguous.                      Subsections  (j)(5)  and (j)(6)  serve to                      limit  the  coverage  to   that  property                      damage occurring to  property other  than                      that on  which the insured  is to perform                      its  work.    The   endorsement  confirms                                         -2-                      coverage   for   'occurrence   of   harm'                      blasting   risk,   albeit  at   a  higher                      deductible.  The endorsement by its plain                      language does not  extend coverage  where                      coverage did not  exist, but provides for                      a deductible where  coverage does  exist.                      The  exclusions contained  in subsections                      (j)(5) and  (j)(6) are unaffected  by the                      plain   language    of   the   Explosives                      Limitation Endorsement.                      We  answer the certified  question in the                      negative.                    The Supreme Judicial Court's conclusion that the policy          is unambiguous is  dispositive of  the only issue  in this  case.          Because  the policy  is unambiguous, the  exclusions apply.   The          decision of the district court granting summary judgment in favor          of INA is therefore affirmed.                              affirmed                                         -3-